Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Brian Repper (Reg. No. 68,517) on 11/19/2021.

The application has been amended as follows:
1. (Currently Amended) A three-dimensional object forming apparatus comprising:
a three-dimensional object data generation apparatus comprising:
an obtaining unit that obtains three-dimensional object data which represents, with a plurality of voxels, a three-dimensional object including a shape obtained by repeating a unit shape and in which an attribute value is set for each of the plurality of voxels;

an adjustment unit that adjusts a cycle of applying the three-dimensional threshold matrix in accordance with the attribute value across a space of the unit shape;
a correction unit that corrects a coordinate value of each of the plurality of voxels in a certain direction of the three-dimensional object such that the unit shape is formed from a first reference position in the certain direction; and
a calculation unit that determines, based on the attribute value of each of the plurality of voxels whose coordinate values have been corrected and the three-dimensional threshold matrix, whether to form the voxel; and
a forming unit that forms a three-dimensional object based on three dimensional object data generated by the three-dimensional object data generation apparatus.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115